52 F.2d 714 (1931)
GEORGE K. HALE MFG. CO.
v.
HAFLEIGH & CO. et al.
No. 4487.
Circuit Court of Appeals, Third Circuit.
September 9, 1931.
*715 *716 *717 *718 *719 J. Preston Swecker and Vernon E. Hodges, both of Washington, D. C., and Albert W. Sanson, of Philadelphia, Pa., for appellant.
Chas. H. Howson and Dexter N. Shaw, both of Philadelphia, Pa. (Bryan A. Hermes, of Philadelphia, Pa., of counsel), for appellees.
Before BUFFINGTON, WOOLLEY, and DAVIS, Circuit Judges.
PER CURIAM.
The opinion of the trial judge so fully and satisfactorily discusses and properly disposes of every question involved in this case that a further opinion by this court would be but an effort to clothe in different language what has been already said. After careful individual study and joint conference by the members of this court, they all agree in affirming the decree below on that court's opinion.